SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April, 2012 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X COMPANHIA SIDERÚRGICA NACIONAL Publicly-held Company Corporate Taxpayer’s ID (CNPJ/MF) 33.042.730/0001-04 Corporate Registry (NIRE) 35300396090 CALL NOTICE ANNUAL GENERAL SHAREHOLDERS’ MEETING The Shareholders of COMPANHIA SIDERÚRGICA NACIONAL are summoned to attend the Annual General Shareholders’ Meeting to be held on April 27, 2012, at 11:00 a.m., at the Company’s headquarters, located at Av. Brigadeiro Faria Lima, 3400, 20º andar, in the city and state of São Paulo , in order to resolve on the following Agenda: 1. Examine the management accounts, analyze, discuss and vote on the Financial Statements and the Management Report, for the year ended on December 31, 2011. 2. Resolve on the allocation of net income for the fiscal year ended on December 31, 2011, allocation of part of the profit reserve to capital increase and payment of dividends, including the approval of the capital budget for 2012, in compliance with article 196 of Law 6,404/76. 3. Elect the members of the Board of Directors. 4. Determine the management’s annual global compensation for 2012. The Shareholders are notified hereby that a minimum of 5% of the Company’s voting capital is necessary to request the adoption of multiple vote. Those Shareholders whose shares are held under custody are requested to present a statement of their shareholdings issued by the custodian institution. Shareholders intending to be represented by an attorney-in-fact shall observe the provisions of paragraph 1 article 126 of Law 6,404/76, delivering, preferably, at the Company’s headquarters the powers of attorney with special powers for representation at the Annual General Meeting referred to herein, at least, forty-eight (48) hours prior to the date scheduled for the meeting, in order to enhance services provided to shareholders. Documents related to the items included in the Agenda are available to Shareholders’ consultation at the Company’s headquarters and on the websites of the Brazilian Securities and Exchange Commission (CVM), at www.cvm.gov.br; BM&FBovespa - Bolsa de Valores, Mercadorias e Futuros S.A., at www.bmfbovespa.com.br, and the Company, at www.csn.com.br/ir. São Paulo, April 11, 2012. Benjamin Steinbruch Chairman of the Board of Directors SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:April 11, 2012 COMPANHIA SIDERÚRGICA NACIONAL By: /
